Case 2:19-cv-04461-KSH-CLW Document 12 Filed 08/20/19 Page 1 of 2 PagelD: 48

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

CELESTE MONTANEZ,
Plaintiff,
vs.

A PEGASUS LIMOUSINE CORP., dba A
BETTER LIMO SERVICE LLC, JOHN
LENTZIS, individually, and IOANNIS
LENTZIS, individually

Defendants.

 

 

Civil Action No.: 2:19-cv-04461-KSH-CLW

JOINT STIPULATION AND ORDER OF
DISMISSAL WITH PREJUDICE

Pursuant to Fed. R. Civ. P. 41(a), the Parties to this matter, through their attorneys, stipulate

and agree that the instant action, shall be and hereby is dismissed with prejudice, with each party

to bear its own costs and attorneys’ fees. The Court shall retain jurisdiction of this matter for sixty

(60) days to enforce the terms of the parties’ settlement agreement, if needed.

For the Plaintiff

Dated: August 19, 2019

/s Andrew I. Glenn

Andrew I. Glenn, Esquire

Email: aglenn@jaffeglenn.com

New Jersey Bar No.: 026491992

Jodi J. Jaffe, Esquire

Email: jjaffe@jaffeglenn.com

New Jersey Bar No.: 022351993
JAFFE GLENN LAW GROUP, P.A.
301 N. Harrison Street. Suite 9F, #306
Princeton, New Jersey 08540
Telephone: (201) 687-9977

Facsimile: (201) 595-0308

Attorneys for Plaintiff

For the Defendant

Dated: August 19, 2019

/s Michael Grosso

Michael Grosso, Esq.
LITTLER MENDELSON

One Newark Center

1085 Raymond Blvd., 8" Floor
Newark, New Jersey 07102
Telephone: (973) 848-4700
Facsimile: (973) 643-5626

 

Page 1 of 2
|

i

f
5
t
i
b
.

 

 

IT IS SO ORDERED:

DATED:

¥/aol2olg

 

 

Honorable Cathy-b-Waldor, U-S-itt.-—_

Page 2 of 2

Kodrar UVLO,
LW OPT.

|Case 2:19-cv-04461-KSH-CLW Document 12 Filed 08/20/19 Page 2 of 2 PagelD: 49

Hadden,
